DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The Examiner acknowledges the Rule 132 Declaration and partial certified human translation of Hibara et al. (JPH 08138733 A) filed on 5/2/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hibara et al. (JPH 08138733 A) (English machine translation previously provided).
Regarding claim 1, Hibara discloses an electrolyte solution (Machine translation; [0001]) comprising: a solvent (Machine translation; EC & MEC; [0025]); and a compound represented by the following formula (Patent publication; general formula [1]):

    PNG
    media_image1.png
    288
    842
    media_image1.png
    Greyscale

wherein R1 and R2 are each independently an alkyl group having 1 to 4 carbon atoms, a halogen-substituted alkyl group having 2 to 4 carbon atoms, or a lithium ion, respectively, and wherein at least one of R1 and R2 is not a lithium ion. (Machine translation; [0011]-[0013]).
Thus, from the disclosure of Hibara, the skilled artisan would have tried to substitute a C1-C4 linear non-fluorinated alkyl group for R1 in Hibara and a lithium ion for R2 in Hibara to obtain the claimed compound (1) represented by the following formula (1):
[Chem. 1]

    PNG
    media_image2.png
    249
    936
    media_image2.png
    Greyscale

wherein R1 is a C1-C4 linear non-fluorinated alkyl group which is within the claimed range of a C1-C5 linear non-fluorinated alkyl group because of its beneficial self-extinguishing property for the electrolyte solution (Hibara; Machine translation; [0010]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to substitute a lithium ion and C1-C4 linear non-fluorinated alkyl group for R1 and R2 of Hibara to form the claimed compound because such compound is known for its beneficial self-extinguishing property for the electrolyte solution and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses wherein the compound (1) is present in in an amount of 0.41% by mass relative to the electrolyte solution (Hibara; Machine translation; [0025]; Example 1; replacing diethyl lithium phosphate with a compound commensurate with claimed compound (1) and general formula [1] of Hibara, such as dilithium propyl phosphate). 
Component
Quantity
Unit
Molar Mass (g/mol)
Density (g/cm3)
Mass (g)
% Mass
Propylene Carbonate
1.4
L
 
1.2
1680
45.83
Methyl Ethyl Carbonate
1.8
L
 
1.01
1818
49.60
LiPF6
1
Mol
151.905
 
151.905
4.14
Dilithium Propyl Phosphate
0.1
Mol
153.96
 
15.396
0.42


Regarding claim 6, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses wherein the electrolyte solution further comprises an electrolyte salt (Hibara; Machine translation; [0011]).
Regarding claim 7, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses an electrochemical device comprising the electrolyte solution (Hibara; Machine translation; [0032]).
Regarding claim 8, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses a lithium ion secondary battery comprising the electrolyte solution (Hibara; Machine translation; [0032]).
Regarding claim 9, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses a module (Hibara; Machine translation; when connected to the charging/discharging device 6; [0032]) comprising the electrochemical device above. 
Regarding claim 10, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses a module (Hibara; Machine translation; when connected to the charging/discharging device 6; [0032]) comprising the lithium ion secondary battery above.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hibara et al. (JPH 08138733 A) (English machine translation previously provided) as applied to claim 1 above, and further in view of Sakaguchi et al. (JP 2017004947 A) (Utilizing US 20180301756 A as the English language equivalent).
Regarding claim 2, Modified Hibara discloses all the limitations of the electrolyte above and further discloses wherein the electrolyte solution can comprise compound (2) (Hibara; Machine translation; [0025]; diethyl lithium phosphate), which is represented by the following formula (2):

    PNG
    media_image3.png
    134
    312
    media_image3.png
    Greyscale

wherein R2 and R3 are the same, and are each a C2 linear alkyl group which is within the claimed range of a C1-C5 linear or branched non-fluorinated alkyl group optionally containing an ether bond in lieu of compound (1).
Modified Hibara also discloses that when the substituents of the phosphoric acid ester compound are substituted with lithium ions, a self-extinguishing property is exhibited which improves the charge/discharge characteristics of the battery, but if too many of the substituents are substituted with lithium ions, the solubility in the electrolyte solution decreases (Hibara; Machine translation; [0010] & [0013]). 
Modified Hibara does not disclose wherein claimed compound (1) and claimed compound (2), which are both phosphoric acid ester compounds, are used together in the electrolyte solution.
Sakaguchi teaches an electrolyte solution [0001] wherein two phosphoric acid ester compounds are utilized together in the electrolyte solution ([0146]-[0148]) to achieve excellent cycle characteristics even in high temperature environments [0144].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine, as taught by Sakaguchi, compound (1) and compound (2), as claimed, in modified Hibara, in order to improve the charge/discharge characteristics of the battery while maintaining the solubility property of the electrolyte solution and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Hibara discloses all of the limitations of the electrolyte solution above and further teaches wherein the phosphoric acid ester compound should be added to the electrolyte solution in an amount between 0.1 to 2 mol/liter in order to obtain practical electrical conductivity as an electrolyte solution for a secondary battery and to obtain a self-extinguishing action (Hibara; Machine translation; [0016]).
Furthermore, modified Hibara discloses that 0.1 mol/liter of claimed compound (1) is added to the electrolyte in a particular embodiment (Hibara; Machine translation; [0025]; Example 1; replacing diethyl lithium phosphate with a compound commensurate with claimed compound (1) and general formula [1] of Hibara, such as dilithium propyl phosphate).  Additionally, the skilled artisan would know to add additional phosphoric acid ester compound, in this instance, claimed compound (2), as long as the final amount of phosphoric acid ester compound, in relation to the electrolyte solution, is between 0.1 to 2 mol/liter in order to obtain practical electrical conductivity as an electrolyte solution for a secondary battery and to obtain a self-extinguishing action.
Thus if 0.1 mol/liter of claimed compound (1) and 0.1 mol/liter of claimed compound (2) is added to the electrolyte solution, it would be such that wherein claimed compound (1) is present in an amount of 0.42% (Hibara; Machine translation; [0025]; Example 1 and see table below; dilithium propyl phosphate) by mass relative to the electrolyte solution which is within the claimed range of 0.001 to 1% and wherein claimed compound (2) is present in an amount of 0.43 (Hibara; Machine translation; [0025]; Example 1 and see table below; diethyl lithium phosphate) by mass relative to the electrolyte solution which is within the claimed range of 0.1 to 5%.
Component
Quantity
Unit
Molar Mass (g/mol)
Density (g/cm3)
Mass (g)
% Mass
Propylene Carbonate
1.4
L
 
1.2
1680
45.64
Methyl Ethyl Carbonate
1.8
L
 
1.01
1818
49.38
LiPF6
1
Mol
151.905
 
151.905
4.13
Dilithium Propyl Phosphate
0.1
Mol
153.96
 
15.396
0.42
Diethyl Lithium Phosphate
0.1
Mol
160.1
 
16.01
0.43


It would have been obvious to one of ordinary skill in the art at the time the application was filed to include an amount of claimed compound (2) in the electrolyte solution of modified Hibara within the claimed range as taught by Hibara in order to obtain practical electrical conductivity as an electrolyte solution for a secondary battery and to obtain a self-extinguishing action and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hibara et al. (JPH 08138733 A) (English machine translation previously provided) as applied to claim 1 above, and further in view of Miyagi et al. (US 20100015514 A1).
Regarding claim 5, modified Hibara discloses all of the limitations of the electrolyte solution above but does not disclose wherein the electrolyte solution further comprises hydrogen fluoride, wherein the hydrogen fluoride is present in an amount of 5 to 200 ppm relative to the electrolyte solution.
Miyagi teaches an electrolyte solution [0006] wherein the electrolyte solution further comprises hydrogen fluoride [1221], wherein the hydrogen fluoride is present in an amount of 10 to 300 ppm relative to the electrolyte solution which overlaps with the claimed range 5 to 200 ppm to improve the output and cycle characteristics of the battery [1221].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add hydrogen fluoride to the electrolyte solution of modified Hibara in an amount which overlaps with the claimed range as taught by Miyagi to improve the output and cycle characteristics of the battery and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant's arguments filed 5/2/022 have been fully considered but they are not persuasive. 
The Applicant first argues that Hibara et al. (JPH 08138733 A) does not teach or disclose claims 1-10 or in combination with any of the other references of record because the Examiner relied on [0015] of the machine translation of Hibara, a mistranslated paragraph, to teach the compound (1) of claim 1.
This argument is now moot based on the Examiner’s new rejection of claim 1, relying on [0011]-[0013] of the machine translation of Hibara et al. (JPH 08138733 A) to teach that it would have been obvious to try the claimed compound in the electrolyte solution of Hibara based on the compound, general formula (1) disclosed by Hibara and the limited number of substituent groups that could be utilized with the general formula (1) of Hibara.
The Applicant next argues that the claimed electrolyte solution achieved unexpected superior results in terms of initial IV resistance and storage characteristics and that the unexpected superior results are only attributable to the compound (1) additive.  The Applicant specifically compares Example 1 with Comparative Example 2 and points to the fact that the only variable that changed was the usage of the claimed compound (1) additive.
The Examiner disagrees. In comparing strictly Example 1 to Comparative Example 2, it does appear unexpected superior results were achieved however there were several comparative examples that achieved unexpected superior initial IV resistance, i.e. lower initial resistance than the examples.  For example, Example 38 of the instant specification had an initial IV resistance of 6.3 Ω whereas Comparative Example 2 had an IV resistance of 5.3 Ω.  Furthermore, Comparative Example 5 achieved a residual capacity percentage of 70.0% whereas Example 37 achieved a residential capacity of 74.0%.  It is unclear if this 4% difference is significant enough to be considered unexpectedly superior.
Assuming arguendo that unexpected superior results were achieved, claim 1 needs to be amended such that it is commensurate in scope with the examples that achieved the unexpected superior results.  It is unclear how solvent type and proportion as well as HF content affected the internal IV resistance and storage characteristics. Looking at Example 1 and Comparative Example 2, the solvents and HF content could have played a role in the results.  For example, it is possible that the additive compound (1) utilized in Example 1 and the additive used in Comparative Example 2 have similar reactions with the solvent(s) however if a different solvent and/or proportion of that solvent was used the electrolyte would be disproportionally affected as it pertains to the unexpected results.  Without a more thorough showing that solvent type and proportion as well as HF content had no effect on the superior results, the Applicant will need to claim the specific solvents, their proportions, as well as the HF content to make claim 1 commensurate with the examples in the specification that achieved the unexpected results.  It is also unclear, in comparing Example 1 to comparative Example 2, that if the lithium diethyl phosphate was used in the same proportion as dilithium ethyl phosphate, if Example 1 and comparative Example 2 would have achieved similar unexpected results.  Lastly, the compound of claim 1 includes several additional compounds that are not recited in the examples of the instant specification, i.e. dilithium pentyl phosphate, wherein R1 is a C5 linear non-fluorinated alkyl group.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/
Examiner, Art Unit 1724      

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759